DISMISS and Opinion Filed May 2, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00058-CV

                           IN THE INTEREST OF E.A., A CHILD

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-04225-2016

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Appellant appeals from the trial court’s October 17, 2016 order granting a bill of review

and vacating a divorce decree. After reviewing the clerk’s record, we questioned our jurisdiction

over this appeal because there did not appear to be an appealable order. We instructed appellant

to file, by March 3, 2017, a letter brief addressing our concern and cautioned her that failure to

do so may result in dismissal of the appeal without further notice. As of today’s date, appellant

has not responded.

       Generally, this Court has jurisdiction only over appeals from final judgements and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

An order on a petition for bill of review that sets aside a prior judgment but does not dispose of

all the issues of the case on the merits is interlocutory in nature and not a final appealable
judgment. See Kiefer v. Touris, 197 S.W.3d 300, 302 (Tex. 2006); Tesoro Petroleum v. Smith,

796 S.W.2d 705 (Tex. 1990) (per curiam).

       In the order, the trial court granted the bill of review and vacated the final decree of

divorce without disposing of all the issues of the case on the merits. For this reason, the order is

interlocutory and not appealable. See Kiefer, 197 S.W.3d at 302; Tesoro Petroleum, 796 S.W.2d

at 705. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

170058F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF E.A., A CHILD                  On Appeal from the 470th Judicial District
                                                  Court, Collin County, Texas
No. 05-17-00058-CV                                Trial Court Cause No. 470-04225-2016.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Samuel Anyimadu recover his costs of this appeal from
appellant Jacqueline Jones.


Judgment entered May 2, 2017.




                                            –3–